La Vew. Nevula 891!5

Telep|\one (702) 792-3 773
Flc!ilm`le (702) 792»9002

GREENol-:Rc Tluwmc. LLP
1036 an\’ll|\ Peak Dnve. Sune 600

\OOQ\|G\U\-ldwl\)*-‘

NNNNNNNNN____»__ou-¢-__»
N\lo\m¢hw~_‘o\cm\lo\mhw~_o

Case 3:17-cv-00662-LRH-CBC Document 50 Filed 01/14/19 Page 1 of 3

MARK E. FERRARIO

Nevada Bar No. 1625

CHRISTOPHER R. MILTENBERGER
Nevada Bar No. 10153

GREENBERG TRAURIG, LLP

10845 Griff`lth Peak Drive, Suite 600
Las Vegas, Nevada 89135

Telephone: (702) 792-3773

Facsimile: (702) 792-9002

Emai|: ferrariom@gtlaw.com; miltenbergerc@gtlaw.com

JOEL M. EADS (pro hac vice)
GREENBERG TRA\JRIG, LLP

2700 Two Commerce Square
2001 Market Street
Philadelphia, PA 19103
Telephone: (215) 988-7800
Facsimile: (215) 988.7801
Email: eadsj@gtlaw.com

Counsel for Defendants Je[fery L. Taylor, Don L. Taylor,

L. John Lewis, S. Randall Oveson, and Gannon Giguiere, and for
Nominal Defendant Eco Science Solutions, !nc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

 

 

HANS MENOS, derivatively on behalf of
ECO SCIENCE SOLUTIONS, INC.,

Plaintiff,
v.
JEFFERY L. TAYLOR, DON L.
TAYLOR, L. JOHN LEWIS, S.
RANDALL OVESON, and GANNON
GlGUIERE,

Defendants,

and

ECO SCIENCE SOLUTIONS, INC.,

Nominal Defendant.

 

 

PHI 318048205v1

Case No. 3:17-CV-00662-LRH-VPC

STIPULATION AND [PROPOSED]
ORDER TO EXTEND DEADLINE FOR
DEFENDANTS AND NOMINAL
DEFENDANT TO RESPOND TO
AMENDED COMPLAINT

(First Request)

Page l of 3

 

Ls vega de¢ cans
Fasimn¢. (702) 791-9002

Gn£cNm-:Rc ‘l”lu\umc, LLP
10145 anl`ll|\ l’nk Dnv¢ S\me 600
r¢l¢pmm; (102)192.311;

\QQ°\IG\U\-l>b-|N-‘

NNNNNNNNN_"-‘_-‘_'-»-»-__
WNG\MJ>WN_Q\C®MG\U!-BWN~C

 

 

Case 3:17-cv-00662-LRI-|-CBC Document 50 Fi\ed 01/14/19 Page 2 of 3

STIPULATION TO EXTEND DEADLINE FOR DEFENDANTS AND NOMINAL
DEFENDANT TO RESPOND TO AMENDED COMPLAINT

Pursuant to LR IA 6-1, LR lA 6-2, and LR 7-1, Defendants Jeffery L. Taylor, Don L.
Taylor, L. John Lewis, S. Randall Oveson and Gannon Giguiere (collectively, “Defendants”) and
Nominal Defendant Eco Science Solutions, lnc. (“Nominal Defendant”), by and through their
counsel, the law firm of Greenberg Traurig, LLP, and Plaintiff Hans Menos, by and through his
counsel the law firms of Leverty & Associates Law Chtd. Ltd. and The Rosen Law Firm, P.A.,
hereby stipulate and agree to extend the deadline for the Defendants and the Nominal Defendant
to respond to the Amended Complaint [Dkt 49] in this action by approximately seven (7) days,
through and including Monday, February ll, 2019, and request that the Court enter an order
approving the same.

Counsel for Defendants and Nominal Defendant have requested additional time to
coordinate their responses in other matters arising out of the same facts and circumstances
pending in multiple, different jurisdictions; and to prepare a response and defense that best
promotes convenience, economy and consistency and avoids prejudice to any defendant; and
Plaintiffs’ counsel have agreed to the extension as a professional courtesy.

///
///
///

Page 2 of 3
PHl 318048205v1

 

Las Vegu. chada 89135

Telepl\om. (702) 792-3 773

F\csm\ile: (702) 792-9001

lMS anfnh Peak Dnve, S\me 600

GREENBERG TRAUR|C, LLP

\COQ\IQ\Lh-BWN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:17-cv-00662-LRH-CBC Document 50 Filed 01/14/19 Page 3 of 3

This is the first stipulation for an extension of time for any of the Defendants or the

Nominal Defendant to respond to the Amended Complaint.

 

Dated: .|anuary 14, 2019 Dated: January 14, 2019
By: /s/ Christogher R. Miltenberger By: /-S/ P_at"ick R' Levem'
Mark E. Ferrario Patl’l¢k R. L€verty
Christopher R, Mi|t¢nb¢rg¢r LEVERTY & ASSOCIATES LAW CHTD.
GREENBERG TRAURIG, LLP 832 Wlllow Street
10845 Grifflth Peak Drive R€I\O, NV 39502
Suite 600 _ _ .
Las Vegas, NV 89135 Phllllp Klm
THE ROSEN LAW FIRM, P.A.
Joel M_ E,ads 275 Madison Avenue, 34'h F|oor
GREENBERG TRAUR!G, LLP New York, NY 10016
2700 Two Commerce Square _ 0
2001 Market Street A"Omeysfo" Plal"t'ff

Philadelphia, PA 19103

A ttorneys for Defendants and
Nominal Defendant

IT IS SO ORDERED:

/-
U D STATES D© RICT/MAGISTRATE JUDGE

DATED= [¢LQZZ()[Q

 

 

Page 3 of 3
PHl 318048205v1

 

